NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                        JUN 29 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

RENU MADHAR; SANTOKH                             No. 08-74276
MADHAR,
                                                 Agency Nos. A072-683-740
               Petitioners,                                  A072-683-739

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Renu Madhar and Santokh Madhar, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying the Madhars’ motion to

reopen where the motion was filed almost three years after the BIA’s final

administrative order, see 8 C.F .R. § 1003.2(c)(2), and the Madhars failed to

demonstrate changed circumstances in India to qualify for the regulatory exception

to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987

(new evidence “must be ‘qualitatively different’ from the evidence presented at the

previous hearing”); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (underlying adverse credibility determination rendered evidence of changed

circumstances immaterial).

      Contrary to the Madhars’ contention, the BIA adequately considered the

evidence presented with the motion to reopen. See Najmabadi, 597 F.3d at 990-91

(BIA must consider issues raised and announce its decision in a manner sufficient

for reviewing court to perceive that it has heard and thought and not merely

reacted).

      To the extent the Madhars attempt to challenge the agency’s underlying

credibility determination, we decline to review this claim because this court

already decided the issue in Madhar v. Gonzales, 221 F. App’x 645 (9th Cir.


                                          2                                     08-74276
2007). See Disimone v. Browner, 121 F.3d 1262, 1266 (9th Cir. 1997) (under law

of the case doctrine, one panel of an appellate court will not reconsider questions

that another panel has decided on a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                          3                                    08-74276